Exhibit 99.1 LETTER OF TRANSMITTAL TO TENDER SHARES OF COMMON STOCK OF ETRIALS WORLDWIDE, INC. Pursuant to the Prospectus/Offer to Exchange Subject to Completion dated June 16, 2009 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, AT THE END OF JULY 14, 2009, UNLESS EXTENDED. The Depositary for the Offer is: By Mail: American Stock Transfer & Trust Company LLC Operations Center Attn:Reorganization Department 6201 15th Avenue Brooklyn, NY 11219 By Hand or Overnight Courier: American Stock Transfer & Trust Company LLC Attn:Reorganization Department 59 Maiden Lane Concourse Level New York, NY 10038 Delivery of this Letter of Transmittal to an address other than as set forth above will not constitute a valid delivery to the Depositary.You must sign this Letter of Transmittal in the appropriate space provided below, with signature guarantee if required, and complete the Substitute Form W-9 set forth below. The instructions contained within this Letter of Transmittal should be read carefully before this Letter of Transmittal is completed. DESCRIPTION OF SHARES OF COMMON STOCK TENDERED Names(s) and Address(es) of Registered Holder(s) (Please Fill in, if blank) Share Certificate(s) and Shares(s) Tendered (Please attach additional signed list, if necessary) Common Stock Share Certificate Number(s)(1) Total Number of Shares of Common Stock Represented by Share Certificate(s)(1) Number of Shares of Common Stock Tendered(2) Total Shares Tendered (1) Need not be completed by shareholders who deliver Shares by book-entry transfer (“Book-Entry Shareholders”). (2) Unless otherwise indicated, all Shares represented by Share Certificates delivered to the Depositary will be deemed to have been tendered.See Instruction 4. o Check here if Share Certificates have been lost or mutilated. REGISTRATION IF FUNDS ARE TO BE WIRED TO THE NAME SHOWN ON THE FRONT OF THIS FORM OR CHECKS ARE TO BE ISSUED IN A NAME OTHER THAN THAT SHOWN ON THE FRONT OF THIS FORM OR ARE TO BE SENT TO AN ADDRESS OTHER THAN THAT SHOWN ON THE FRONT OF THIS FORM, PLEASE CHECK o THE BOX AND COMPLETE THE FOLLOWING INFORMATION SPECIAL ISSUANCE INSTRUCTIONS SPECIAL DELIVERY INSTRUCTIONS To be completed ONLY if checks(s) are to be issued in the name of someone other than the registered holder(s) PART 1:To be completed ONLY if the funds are to be wired to the registered holder: Name: Account Name: Address: Account Number: ABA Number: Further Instructions: EMPLOYER IDENTIFICATION OR SOCIAL SECURITY NUMBER PART 2:To be completed ONLY if check(s) are to be mailed to someone other than the registered holder(s) or such registered holder(s) at an address other than shown on the top of this form. Name: Address: PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY, SIGN AND COMPLETE THE W-9 FORM Ladies and Gentlemen: The undersigned hereby tenders to Merge Acquisition Corp., a corporation incorporated under the laws of the State of Delaware (the “Offeror”) and a wholly–owned subsidiary of Merge Healthcare Incorporated, a corporation incorporated under the laws of the State of Delaware (“Merge Healthcare”), the shares described above of etrials Worldwide, Inc. common stock, par value $0.0001 per share (the “Shares” or the “Common Stock”), for (i)$0.80 in cash, without interest (the “Cash Consideration”), and (ii)0.3448 newly issued shares of Merge Healthcare common stock, par value $0.01 per share (“Merge Healthcare Common Stock”), for each share of Common Stock, and (iii) in lieu of any fractional share of Merge Healthcare Common Stock to which the undersigned otherwise would be entitled, the undersigned will receive an amount in cash, without interest, equal to such fraction multiplied by $2.610, rounded to the nearest cent (collectively, the “Consideration”), net to the seller in cash upon the terms and conditions set forth in the Prospectus/Offer to Exchange, subject to completion, dated June16, 2009, receipt of which is hereby acknowledged, and in this Letter of Transmittal (which, together with any amendments or supplements thereto, constitute the “Offer”). 2 The undersigned hereby sells to the Offeror all Shares tendered hereby that are purchased pursuant to the Offer and hereby irrevocably constitutes and appoints American Stock Transfer & Trust Company LLC (the “Depositary”) as attorney in fact of the undersigned, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to present such Shares and any applicable Share certificates for cancellation of such Shares on the Offeror’s books.The undersigned hereby warrants that the undersigned has full authority to sell the Shares tendered hereby and that the Offeror will acquire good title thereto, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to the sale thereof, and not subject to any adverse claim, when and to the extent the same are purchased by it.Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. The undersigned recognizes that under certain circumstances set forth in the Prospectus/Offer to Exchange, the Offeror may not be required to purchase any of the Shares tendered hereby.In that event, the undersigned understands that, in the case of Shares evidenced by certificates, certificate(s) for any Shares not purchased will be returned to the undersigned at the address indicated above.In the case of Shares not evidenced by certificates and held in an investment account, the Depositary will cancel the tender order and no Shares will be withdrawn from the account.The undersigned acknowledges that it has received the Preliminary Prospectus/Offer to Exchange dated June 16, 2009. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in the Offer, this tender is irrevocable. SIGN HERE (See Instructions 1, 5, and 8) SIGNATURE(S) OF STOCKHOLDERS DATED: Must be signed by registered holder(s) exactly as name(s) appear on first page.If signature is by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation or other person acting in a fiduciary or representative capacity, please set forth the following information: NAME(S) CAPACITY (full title) ADDRESS AREA CODE AND TELEPHONE NO. 3 GUARANTEE OF SIGNATURE(s) (SEE INSTRUCTIONS) NAME OF FIRM ADDRESS AUTHORIZED SIGNATURE NAME
